 


109 HR 4477 IH: To authorize Federal judges to carry firearms.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4477 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To authorize Federal judges to carry firearms. 
 
 
1.Authority of federal judges to carry firearms 
(a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following new section: 
 
926D.Carrying of firearms by Federal judges 
(a)AuthorityNotwithstanding any other provision of the law of any State or any political subdivision thereof, an individual who is a Federal judge and who is carrying the identification required by subsection (d), may carry a firearm, whether concealed or not, subject to subsection (b).
(b)ConstructionThis section shall not be construed to supersede or limit the laws of any State that—
(1)permit private persons or entities to prohibit or restrict the possession of concealed firearms on their property; or
(2)prohibit or restrict the possession of firearms on any State or local government property, installation, building, base, or park. 
(c)DefinitionsAs used in this section— 
(1)the term Federal judge means— 
(A)any justice of the United States or judge of the United States (as defined in section 451 of title 28; 
(B)any judge of a court created under article I of the United States Constitution; 
(C)any bankruptcy judge; and 
(D)any magistrate judge; and
(2)the term firearm does not include—
(A)any machinegun (as defined in section 5845 of the National Firearms Act);
(B)any firearm silencer (as defined in section 921 of this title); and
(C)any destructive device (as defined in section 921 of this title).
(d)IdentificationThe identification required by this subsection is the photographic identification issued by the United States Government identifying the individual concerned as a justice or judge described in subparagraph (A), (B), (C), or (D) of subsection (c)(1), as the case may be.  . 
(b)Conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by inserting after the item relating to section 926C the following new item: 
 
 
926D. Carrying of firearms by Federal judges.  
 
